Name: Commission Regulation (EC) No 2814/94 of 18 November 1994 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each Category C operator within the tariff quota for 1995
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  trade;  international trade;  tariff policy
 Date Published: nan

 19 . 11 . 94 Official Journal of the European Communities No L 298/25 COMMISSION REGULATION (EC) No 2814/94 of 18 November 1994 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each Category C operator within the tariff quota for 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Commission Regulation (EC) No 2444/94 (4), and in parti ­ cular Article 4 (4) thereof, Whereas Article 4 (4) of Regulation (EEC) No 1442/93 stipulates that the competent authorities of the Member States must inform the Commission before 9 November 1994 of the total quantity covered by applications from the Category C operators registered with them ; whereas the quantities covered by applications for 1995 amount to 108 1 25 295 tonnes and exceed by 70 000 tonnes the tariff quota set pursuant to Article 19 (1 ) (c) of Regulation (EEC) No 404/93 ; whereas a uniform percentage reduc ­ tion should be applied to the quantities requested by each operator ; Wheras this Regulation must enter into force immedia ­ tely, taking account of the time limits laid down in Regu ­ lation (EEC) No 1442/93, HAS ADOPTED THIS REGULATION : Article 1 The quantity to be allocated to each Category C operator for 1995, within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93, shall be calcu ­ lated by applying to the quantity applied for by each operator a uniform coefficient of reduction of 0,000647397 pursuant to Article 4 (4) of Regulation (EEC) No 1442/93. Article 2 This Regultiaon shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1994. For the Commission Ren6 STEICHEN Member of the Commission 0 OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 320, 22. 12. 1993, p . 15. (3) OJ No L 142, 12. 6 . 1993, p. 6. (4) OJ No L 261 , 11 . 10. 1994, p. 3 .